Citation Nr: 1604901	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  15-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to an increased disability rating for right knee strain, meniscal tear, and degenerative joint disease (previously rated as right knee strain), rated as 10 percent disabling prior to May 14, 2014.

3.  Entitlement to an increased disability rating for right knee strain, meniscal tear, and degenerative joint disease (previously rated as right knee strain), rated currently as 20 percent disabling from May 14, 2014.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 through July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2013 and in June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the October 2013 rating decision, the RO denied service connection for claimed PTSD.  In the June 2015 rating decision, the RO granted a higher 20 percent disability rating for the Veteran's right knee disability, recharacterized as right knee strain, meniscal tear, and degenerative joint disease.  A timely appeal was perfected by the Veteran as to the October 2013 denial of service connection for PTSD.  Although, as discussed more fully below, the Veteran timely initiated an appeal as to the disability rating assigned in the June 2015 rating decision, VA has yet to provide the Veteran a Statement of the Case (SOC) as to that issue.  Hence, he has not yet had the opportunity to perfect his appeal as to that decision.

Although the Veteran initially characterized the psychiatric issue in this case as one seeking service connection for PTSD specifically in his January 2012 claim,  the Board is mindful of the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court held that in instances where the evidence suggests possible psychiatric diagnoses other than PTSD, the veteran's claim may not be construed narrowly as a claim for service connection for PTSD only, but rather, should be considered more broadly as a claim for a psychiatric disorder.  Here, limited private treatment records from the Veteran's private mental health treatment provider, R.A.P., expresses diagnoses of both PTSD and anxiety disorder.  Accordingly, as reflected on the title page, the Board has broadened the Veteran's claim to include service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in relation to the issues relating to the Veteran's claims for higher disability ratings for his right knee strain, meniscal tear, and degenerative joint disease, a November 2014 rating decision initially denied the Veteran's claim for an increased disability rating.  A timely Notice of Disagreement as to that decision was received from the Veteran later that month.  In it, the Veteran indicated expressly that he was seeking a 20 percent disability rating for his right knee disability.

After subsequent development, the RO issued a June 2015 rating decision in which it granted a 20 percent disability rating for the Veteran's right knee disability, effective May 14, 2014.  Notwithstanding the RO's grant of the award being sought, the Veteran indicated in a prematurely filed July 2015 VA Form 9 substantive appeal that he wished to continue his appeal.  The Board construes the premature substantive appeal as the Veteran's Notice of Disagreement (NOD) challenging the disability rating assigned in the RO's June 2015 rating decision.

To date, VA has yet to provide the Veteran with a Statement of the Case concerning the Veteran's claims for higher disability ratings for his right knee disability.  As a result, the Veteran has not yet had the opportunity to perfect his appeal as to those issues.  Under the circumstances, VA must provide the Veteran with an SOC that pertains to his right knee claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, letters received from R.A.P. in January 2012, October 2015, and January 2016 indicate that the Veteran has received intermittent but ongoing mental health treatment from R.A.P. since 2012.  Health insurance claims records dated September 2013 show that insurance payments were made for mental health treatment received by the Veteran from R.A.P. from January 2012 through August 2013.  The claims file contains sporadic clinical notes and records from Dr. R.A.P. that are dated from December 2011 through May 2013; however, do not contain records for any treatment rendered to the Veteran since May 2013.  The record indicates that VA has made previous attempts in July and September of 2013 to obtain the Veteran's treatment records from R.A.P.  No response was received to either request.

The RO's July and September 2013 request for records from R.A.P. were mailed to a church address, which according to the Veteran, is the location for R.A.P.'s practice.  Still, the Board observes that the requests were addressed simply to the church and do not identify the mailing as being to R.A.P.'s attention.  Under the circumstances, it appears likely to the Board that the RO's requests might have been delivered to administrative personnel in the church's offices and might never have reached R.A.P. for an appropriate response.  In view of the same, VA should make renewed efforts at this time to obtain the Veteran's treatment records from R.A.P., taking care to ensure that requests for such records be made to R.A.P.'s attention specifically.  38 C.F.R. § 3.159(c)(1).

Also in relation to the Veteran's claim for service connection for an acquired psychiatric disorder, the record shows that the Veteran was afforded a VA mental health examination in August 2013.  Although the corresponding report notes that the examiner did review the claims file in conjunction with the examination, the examiner does not identify R.A.P.'s treatment records, and the PTSD and anxiety disorder diagnoses expressed therein, as being among those records reviewed.  Indeed, although the examiner's report makes a brief reference to the fact that the Veteran had been seeing "some type of counselor" since 2012 (presumably a reference to R.A.P.), the examiner made no reference to R.A.P.'s previous PTSD diagnoses.  Hence, to the extent that the examiner determined that the VA examination did not reveal a mental health diagnosis, the examiner offers no explanation as to why she disagrees with R.A.P.'s findings and diagnoses, or even, whether she was cognizant of R.A.P.'s contrary findings and conclusions, and if so, to what extent they impacted her own negative diagnosis and opinion.  The Board notes also that, even if such discussion were included in the examiner's report, such discussion would have been without the benefit of review of R.A.P.'s complete records.

For the foregoing reasons, the Board finds that the VA examiner's August 2013 examination is incomplete.  Under the circumstances, the Veteran should be afforded a new VA mental health examination to determine the precise nature of his claimed mental health disorder, and, whether any diagnosed mental health disorder is related etiologically to his active duty service.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the VA mental health examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his claimed psychiatric disorder and right knee disability since July 2015 (the date of his most recent VA examination).  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims for an increased disability rating for right knee strain, meniscal tear, and degenerative joint disease (previously rated as right knee strain) prior to May 14, 2014, rated currently as 10 percent disabling, and, an increased disability rating for right knee strain, meniscal tear, and degenerative joint disease (previously rated as right knee strain) from May 14, 2014, rated currently as 20 percent disabling, should be readjudicated by the AOJ. If the determination remains adverse to the Veteran, he should be furnished with a SOC as to those issues and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning those issues.  38 C.F.R. § 20.302(b) (2015).

2.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain treatment records from R.A.P. and to arrange a new VA mental health examination.  The Veteran should be advised that it remain his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for R.A.P. and for any private or VA medical providers who have provided treatment for his claimed psychiatric disorder and right knee disability since July 2015.
 
3.  Obtain the Veteran's mental health treatment records from R.A.P. (ensuring that written requests for treatment records to R.A.P. are addressed and directed to his attention) and the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
4.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA mental health examination to determine the nature and etiology of his claimed psychiatric disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a multi-axial diagnosis that includes an Axis I diagnosis(es) based upon findings from the examination.  For each provided diagnosis, the examiner should specifically discuss how the Veteran has met the DSM-V criteria for that disorder.  The examiner should also comment upon the psychiatric diagnoses shown in the Veteran's treatment records (to include records from R.A.P.) and previous August 2013 VA examination; and if appropriate, provide an explanation as to why he or she does or does not concur with those earlier findings and diagnoses.

The examiner should also address the following specific questions:

	(a) in your opinion, based upon your review of the 	record to include the Veteran's service department 	records, did the Veteran demonstrate any symptoms or 	other indications (such as changes in behavior or 	decrease in the efficiency of her work performance) 	that are consistent with the onset of a psychiatric 	disorder during his period of active duty service?

	In responding to this inquiry, the examiner is directed 	to consider (i) secondary records, (ii) the Veteran's 	medical records, personnel records, and (iii) any lay 	statements submitted by the Veteran and the 	examination report should reflect consideration of 	such evidence.

	(b) for each diagnosed psychiatric disorder, is it at 	least as likely as not (a 50 percent probability or 	greater) that the disorder was incurred during the 	Veteran's period of active duty service?

	(c) for each diagnosed disorder, is it at least as likely 	as not that the disorder was caused by or resulted from 	an injury or illness that occurred during the Veteran's 	period of active duty service (to include the alleged 	combat experience reported by the Veteran in his 	January 2012 PTSD Stressor Statement and May 2012 	lay statement)?

	(d) if you believe that the Veteran does not have a 	current psychiatric disorder, or, that a current 	psychiatric diagnosis cannot be given, why do you 	believe that the Veteran does not have a current 	disorder, or, that a specific diagnosis cannot be made?

	If the examiner is unable to provide any of the 	opinions requested above without resort to 	speculation, he or she should explain the reasons for 	this inability and comment on whether any further 	tests, evidence or information would be useful in 	rendering an opinion. The examiner's opinions and 	rationale should be expressed in a typewritten and 	legible report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.
 
6.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, should be readjudicated.  If the determination remains adverse to the Veteran, he should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




